DETAILED ACTION
The present Office action is in response to the amendment filed on 17 MAY 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, 15, and 20 have been amended. Claims 18-19 have been cancelled. Claims 21 and 22 have been added. Claims 1-17 and 20-22 are pending and herein examined.

Response to Arguments
Applicant's arguments filed 17 MAY 2022 have been fully considered but they are not persuasive.
With regard to the double patenting rejection, Applicant alleges:
A. “Applicant submits that, in view of the amendments to the independent claims, the claimed invention recited in the present application is patentably different from the claims of the ‘165 Patent. For example, the independent claims of the ‘165 Patent recite “wherein the at least one coding tool includes a decoder-side motion vector refinement (DMVR)” which is not explicitly recited in the independent claims of the present application. Similarly, the independent claims of the present application recite “wherein the at least one coding tool further includes a weighted prediction, or a bi-directional optical flow that is used to refine prediction blocks of a bi-prediction,” which is not explicitly found in the independent claims of the ‘165 Patent.” (Remarks, p. 1.)
The Examiner respectfully disagrees. The distinctions are effectively that one coding tool has been replaced by another coding tool designed for the same applicable use. A person having ordinary skill in the art when presented with the claims of ‘165 Patent would recognize disabling can be applied to tools used to refine prediction information. All three of DMVR, weighted prediction, and bi-directional optical flow are part of a refinement process of bi-predictive data.
B. “Applicant further submits that the above-discussed features are not obvious variations of each other, even when Panusopone’s teaching is taken in account. Panusopone is directed to partitioning techniques and mentions BIO and DMVR coding tools in the context of describing JVET’s use for obtaining motion vectors of sub-CUs and JVET’s use of DMVR for bi-prediction based motion vector derivation, respectively. Panusopone, however, is silent about disabling at least one coding tool or any disclosure that BIO or weighted prediction is an obvious variation of DMVR. Therefore, Panusopone cannot remedy the differences between the claims of the ‘159 Patent and independent claims of the present application.” (Remarks, pp. 1-2.)
The Examiner respectfully disagrees. First, Applicant’s argument appears to view Panusopone’s disclosure in a vacuum, for which the double patenting rejection is not made in. The double patenting rejection builds upon the claims of ‘165 Patent that discloses disabling tools. Additionally, the modification by Panusopone is based on the obvious substitution of one tool for refinement to bi-predictive data with another and also because of the limited predictive techniques known in the technology it is obvious to try.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,039,165 (hereinafter “Patent ‘165”) in view of U.S. Publication No. 2020/0260076 A1 (hereinafter “Panusopone”).
With regard to claims 1-17 and 20-22 of the instant application, each of the claims recite the same subject matter of claims 1-20 of Patent ‘165; however, the instant application added to each of the independent claims, “wherein the at least one coding tool further includes weighted prediction, and bi-directional optical flow that is used to refine prediction blocks of a bi-prediction.”
The Patent ‘165 fails to claim wherein the at least one coding tool further includes weighted prediction, and bi-directional optical flow that is used to refine prediction blocks of a bi-prediction.
However, Panusopone teaches wherein the at least one coding tool further includes weighted prediction, and bi-directional optical flow that is used to refine prediction blocks of a bi-prediction ([0110-0119] describes the use of “bi-directional optical flow (BIO) for finding MVs and also the use of weighted prediction accompanying DMVR).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have weighted prediction and BIO, as taught by Panusopone ([0110-0119]), in Patent ‘159’s disclosure. One would have been motivated to modify Patent ‘159’s claimed invention, by incorporating Panusopone’s invention, to provide technical improvements in evolving video standards increasing coding efficiency to enable higher bit-rates, higher resolutions, and better video quality (Panusopone: [0003]) and because it is an obvious substitution of one predictive technique for another, also, because of the limited number in predictive techniques, it would have been obvious to try different ones with a reasonable expectation of success.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481